                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SUSAN GALINIS, et al.,                             Case No. 09-cv-04980-SI
                                   8                    Plaintiffs,
                                                                                            ORDER GRANTING IN PART AND
                                   9              v.                                        DENYING IN PART MOTION RE
                                                                                            COMMON BENEFIT ASSESSMENT
                                  10     BAYER CORPORATION, et al.,
                                                                                            Re: Dkt. Nos. 174, 179, 186
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          This action is before the Court upon remand from the Southern District of Illinois, where the

                                  14   Honorable David R. Herndon oversaw the multi-district litigation (“MDL”) In re: Yasmin and Yaz

                                  15   (Drospirenone) Marketing, Sales Practices and Products Liability Litigation, No. 09-md-02100-

                                  16   DRH-PMF. Because this case was an outlier in many respects, Judge Herndon recommended

                                  17   remand to this Court on October 1, 2018; the JPML agreed, and on December 28, 2018 this case

                                  18   was remanded to this District. Dkt. No. 75, 79. In October 2019, after being sent back to this Court,
                                  19   plaintiffs Susan Galinis and Richard Galinis1 and defendant Bayer HealthCare Pharmaceuticals Inc.

                                  20   (“Bayer”) reached an agreement in principle resolving all matters in controversy. Dkt. No. 169

                                  21   (Statement of Settlement).

                                  22          Presently at issue is plaintiffs’ motion for an order regarding the application of a common

                                  23   benefit assessment to their case (“Motion”). Dkt. No. 172-3. The motion came on for hearing on

                                  24   December 20, 2019. Having carefully considered the papers filed and the arguments made, the

                                  25   Court hereby rules as follows.

                                  26
                                  27
                                              1
                                                Unless otherwise specified, references in this Order to “plaintiff” are to Susan Galinis
                                       alone, and references to “plaintiffs” are to Susan and Richard Galinis. For clarity, at times this
                                  28   Order refers to plaintiff Susan Galinis by her first name.
                                   1                                            BACKGROUND

                                   2          This Court’s June 28, 2019 order denying defendant’s Daubert motions and denying in part

                                   3   and granting in part defendant’s motion for summary judgment recites the factual and procedural

                                   4   background of this decade-old case in detail. See Dkt. No. 138. Below are the facts relevant to the

                                   5   instant motion.

                                   6          Plaintiffs filed this lawsuit in the Northern District of California on October 19, 2009. Dkt.

                                   7   No. 1 (“Complaint”). In November 2009, finding it related to then-pending MDL litigation, the

                                   8   Judicial Panel on Multidistrict Litigation (“the Panel”) conditionally transferred plaintiffs’ case to

                                   9   the Southern District of Illinois for coordinated or consolidated pretrial proceedings. Dkt. No. 5

                                  10   (Conditional Transfer Order (CTO-4)).         The consolidated proceedings related to Bayer’s

                                  11   drospirenone-containing oral contraceptives (either Yaz or Yasmin) and claims for personal injuries

                                  12   or wrongful death stemming from their use. MDL No. 2100, Dkt. No. 27. The vast majority of
Northern District of California
 United States District Court




                                  13   plaintiffs in the MDL proceedings alleged one of three types of injuries: (1) venous thromboembolic

                                  14   events (“VTE”), which include blood clots in a vein, such as deep vein thrombosis and pulmonary

                                  15   embolism; (2) arterial thrombotic events (“ATE”), or blood clots that develop in an artery, which

                                  16   may lead to stroke or heart attack; and (3) gallbladder injuries. Dkt. No. 76 at 4 (Memo. To

                                  17   Transferor Court from the Transferee Court). Plaintiff Susan Galinis suffered from an ATE. Dkt.

                                  18   No. 138 at 7. Initial efforts in the MDL focused on cases involving VTE and gallbladder related

                                  19   injuries and the initial bellwether trial pool consisted only of those cases. Dkt. No. 76 at 22 (Memo.

                                  20   To Transferor Court from the Transferee Court).

                                  21          Soon after the MDL’s formation, Judge Herndon, the coordinating MDL Court, appointed

                                  22   attorneys to a Plaintiffs’ Steering Committee (“PSC”). In re Yasmin and Yaz (Drospirenone)

                                  23   Marketing, Sales Practices, and Products Liability Litigation, Case No. 3:09-md-02100-DRH-PMF

                                  24   (“Transferee Court” or “MDL Court”) (Dkt. No. 108). On March 25, 2010, the MDL Court

                                  25   established a common benefit fee and expense fund “for the fair and equitable sharing among

                                  26   plaintiffs, and their counsel, of the burden of services performed and expenses incurred by attorneys

                                  27   acting for the common benefit of all plaintiffs in this complex litigation.” Dkt. No. 180-2 at 1

                                  28   (Response Ex. 2 – Common Benefit Order). The Common Benefit Order “applie[d] to all cases
                                                                                         2
                                   1   now pending, or later filed in, transferred to, or removed to, this Court and treated as part of the

                                   2   coordinated proceeding.” Id. at 2. Participating Counsel, defined to include all members of the

                                   3   Plaintiffs’ Steering Committee (“PSC”), “are entitled to receive the ‘Common Benefit Work

                                   4   Product.’” Id. Participating Counsel are also “eligible for reimbursement for time and efforts

                                   5   expended for the common benefit.” Id. at 11. The Common Benefit Order also provides:

                                   6          All Plaintiffs and their attorneys who are subject to this Order and who, either agree
                                              or have agreed — for a monetary consideration — to settle, compromise, dismiss, or
                                   7          reduce the amount of a claim or, with or without trial, recover a judgment for
                                              monetary damages or other monetary relief, including such compensatory and
                                   8          punitive damages, with respect to Yasmin/Yaz/Ocella claims are subject to an
                                              assessment of the “gross monetary recovery.”
                                   9

                                  10   Id. at 5. “Gross monetary recovery includes any and all amounts paid to plaintiffs’ counsel by

                                  11   Defendants through a settlement or pursuant to a judgment.” Id. Amended on June 23, 2014, the

                                  12   common benefit fee assessment for ATE cases is 9% for common benefit attorneys’ fees on the
Northern District of California
 United States District Court




                                  13   Gross Recovery Amount and 2% for costs. Dkt. No. 180-3 (Response Ex. 3 – Supplement to Order

                                  14   Establishing Common Benefit Fund).

                                  15          Plaintiffs’ counsel signed the Common Benefit Participation Agreement on March 29, 2010

                                  16   and thus qualify as “Participating Counsel.” Dkt. No. 180-1 (Response Ex. B to Ex. 1). For any

                                  17   cases subject to a common benefit assessment, Bayer must withhold the assessment amount from

                                  18   any and all sums paid to plaintiffs and their counsel. Common Benefit Order at 6-7.

                                  19          In the VTE bellwether cases, discovery began in November 2010 and trial was scheduled to

                                  20   begin in the first case on January 9, 2012. Dkt. No. 76 at 22 (Memo. To Transferor Court from the

                                  21   Transferee Court). Two weeks before this first bellwether trial, the parties announced a resolution

                                  22   process for the VTE cases. Id. at 4. Prior to resolution, the parties deposed nearly every relevant

                                  23   corporate witness, completed expert discovery, and prepared selected cases for trial, including by

                                  24   filing and resolving pre-trial, Daubert, and summary judgment motions. Id. Specifically, more than

                                  25   50 defendant corporate witness depositions were taken in four countries on three continents. Id. at

                                  26   5-9 (listing deponents). In addition, all pre-trial work, including Daubert motions, briefing on 95

                                  27   motions in limine, deposition designations, exhibit lists, and more were concluded in the

                                  28   approximately two months before the January 9, 2012 bellwether trial date. Id. at 9.
                                                                                        3
                                   1          In late August 2014, the MDL Court ordered the parties to work up the ATE cases for trial

                                   2   and pursue case-specific discovery in 40 cases. Dkt. No. 76 at 22 (Memo. To Transferor Court from

                                   3   the Transferee Court). On December 5, 2014, the MDL Court set the first ATE case for trial on

                                   4   June 15, 2015. Id. Prior to this trial, a committee of MDL court-appointed plaintiffs’ counsel

                                   5   negotiated a settlement to resolve the remaining ATE cases. Motion at 4. The ATE settlement

                                   6   implementation involved a voluntary opt-in procedure. Id. at 4-5.

                                   7          Some three years later, on October 15, 2018, with various Daubert and summary judgment

                                   8   motions pending, the Judicial Panel on Multidistrict Litigation remanded plaintiffs’ case to this

                                   9   Court. Dkt. 77 (Conditional Remand Order). Soon after remand, Judge Herndon recommended that

                                  10   the MDL be terminated. Dkt. No. 180-4 (Response Ex. 4 – Order Disbanding the PSC). On January

                                  11   4, 2019, the Panel closed the MDL. Dkt. No. 182 at 3 (Reply). Judge Herndon then retired. Id.

                                  12          Plaintiff Susan Galinis did not opt-in to the voluntary ATE settlement agreement negotiated
Northern District of California
 United States District Court




                                  13   by the PSC. Motion at 4-5.          Had she done so, Susan would have been eligible to receive

                                  14   approximately $175,000. Id. The PSC urged plaintiffs and their counsel to accept, stating it was

                                  15   “the best result that an ATE plaintiff could hope to achieve.” Id. at 4. Following Susan’s rejection

                                  16   of the voluntary settlement, plaintiffs’ attorneys in this case assumed full control prosecuting the

                                  17   Galinis family’s claims. Id. at 6. Plaintiffs’ attorneys developed her case on their own and spent

                                  18   four years working it up. Id. In that time, plaintiffs’ attorneys consulted with 23 experts, served 14

                                  19   expert reports, took or defended 25 depositions, and handled pre-trial motions including summary

                                  20   judgment and Daubert. Id. at 7. Shortly before trial, plaintiffs’ attorneys negotiated a settlement

                                  21   that is orders of magnitude larger than what Susan would have received under the voluntary

                                  22   settlement. Id. at 7-8.

                                  23

                                  24                                           LEGAL STANDARD

                                  25          In the Ninth Circuit, “[i]t is well established . . . that one district judge in a multi-judge court

                                  26   may modify or overrule the interlocutory order of another judge sitting in the same case for ‘cogent

                                  27   reasons’ or where ‘exceptional circumstances’ are presented.” In re Airport Car Rental Antitrust

                                  28   Litig., 521 F. Supp. 568, 572 (N.D. Cal. 1981), aff'd, 693 F.2d 84 (9th Cir. 1982) (citing Greyhound
                                                                                           4
                                   1   Computer Corp. v. Int'l Bus. Machines Corp., 559 F.2d 488, 508 (9th Cir. 1977)). Whether to

                                   2   reconsider a question previously decided is left to the district judge’s sound discretion. Id.

                                   3          “Under the ‘common fund’ doctrine, ‘a litigant or a lawyer who recovers a common fund

                                   4   for the benefit of persons other than himself or his client is entitled to a reasonable attorney’s fee

                                   5   from the fund as a whole.’” Staton v. Boeing Co., 327 F.3d 938, 967 (9th Cir. 2003) (quoting Boeing

                                   6   Co. v. Van Gemert, 444 U.S. 472, 478 (1980)). The common fund doctrine “ensures that each

                                   7   member of the winning party contributes proportionately to the payment of attorneys’ fees,” and

                                   8   “permits the court to award attorneys’ fees from monetary payments that the prevailing party

                                   9   recovered in the lawsuit.” Staton, 327 F.3d at 967.

                                  10

                                  11                                               DISCUSSION

                                  12          Here, plaintiffs argue this Court should use its equitable powers to assess a fair and just
Northern District of California
 United States District Court




                                  13   amount to be levied on their settlement proceeds for the common benefit fund. Motion at 8-10.

                                  14   Bayer and the PSC argue that this Court lacks jurisdiction. Dkt. Nos. 180, 185. The Court disagrees

                                  15   and finds that it may modify an order of the MDL Court for cogent reasons or where exceptional

                                  16   circumstances exist. In re Airport Car Rental Antitrust Litig., 521 F. Supp. at 572 (citations

                                  17   omitted). Considering the work performed by the PSC in comparison to the work and risks assumed

                                  18   by plaintiffs’ attorneys, plaintiffs argue applying the Common Benefit Order (as amended) would

                                  19   result in a windfall for the PSC. Id. at 11. The Court agrees.

                                  20          Indeed, “exceptional circumstances” are presented here. Plaintiffs’ attorneys conducted

                                  21   copious amounts of work as the MDL proceedings wound down and settlements were reached in

                                  22   other ATE cases. In so doing, plaintiffs’ attorneys assumed the risk that their clients would not be

                                  23   awarded any relief at any stage of the case. Contrary to the PSC’s prediction, plaintiffs’ attorneys

                                  24   negotiated a favorable settlement amount for Susan Galinis and her family. Indeed, the settlement

                                  25   is far more than the voluntary settlement Susan would have been eligible to receive. Motion at 8.

                                  26   Having reviewed the parties’ submissions following the December 20, 2019 hearing, the Court finds

                                  27   the instant case comparable to cases subject to a 4% fees assessment. The Court acknowledges the

                                  28   work conducted by the PSC, for the benefit of all plaintiffs, regardless of the type of injury, and later
                                                                                          5
                                   1   relied upon in part by plaintiffs’ attorneys. As such, this Court finds a common benefit assessment

                                   2   of 4% for common benefit attorneys’ fees and 2% for common benefit costs appropriate.

                                   3

                                   4                                            CONCLUSION

                                   5          For the foregoing reasons and for good cause shown, the Court hereby GRANTS plaintiffs’

                                   6   Motion in part and assesses the common benefit award for this case to be 4% for common benefit

                                   7   attorneys’ fees on the Gross Recovery Amount (as defined by the Common Benefit Order) and 2%

                                   8   for costs. Counsel for the PSC can pursue any additional assessment it believes it is owed on the

                                   9   Gross Recovery Amount separately from this action.

                                  10

                                  11          IT IS SO ORDERED.2

                                  12
Northern District of California
 United States District Court




                                  13   Dated: January 22, 2020                        ______________________________________
                                                                                      SUSAN ILLSTON
                                  14                                                  United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28          2
                                                  The Court GRANTS Bayer’s corresponding motions to seal. Dkt. Nos. 179, 186.
                                                                                    6
